Borden, J.,
with whom
Callahan, J.,
joins, dissenting. The majority opinion: (1) ignores the relevant historical background of General Statutes § 46b-46, the statute at issue in this case; (2) renders critical language of the statute superfluous; (3) ignores the meaning of the language that it quotes from our only precedent interpreting the statute; (4) fails to recognize the legitimate purposes of the statutory requirement of an order of notice; (5) confuses the question of the interpretation of a long-arm statute with the question of its constitutionality; (6) blurs the distinction, long recognized in our law, between service of process and notice; (7) creates a mechanism for acquiring personal jurisdiction over a domiciliary of another state that is unheard of in any of our other statutes providing for such acquisition of jurisdiction; and (8) relies for support on a clearly distinguishable and inapplicable case. I therefore dissent.
First, the majority ignores the historical background of § 46b-46. Prior to 1975, our law was clear that, in a marital dissolution case, our courts could not obtain personal jurisdiction over an out-of-state domiciliary, who had not been personally served within the state, for purposes of entering enforceable financial orders. See, e.g., Carter v. Carter, 147 Conn. 238, 241-42, 159 A.2d 173 (1960). Although the court could, if the plaintiff complied with what was then General Statutes (Rev. to 1975) § 46-391 and is now General Statutes § 46b-46 (a), obtain subject matter jurisdiction over the marriage for purposes of rendering a judgment of dis*11solution and custody of any children, it could not, absent the consent of the nondomiciliary or personal service on the nondomiciliary within the state, obtain personal jurisdiction over him for purposes of such financial matters as alimony and support.2 Carter v. Carter, supra. Every marital law practitioner knew, however, that to enable the Superior Court even to begin to proceed with a dissolution action involving a nondomiciliary defendant—that is, for the court to have jurisdiction over the res of the marriage, albeit not over the absent defendant’s person—it was necessary to secure an order of notice pursuant to § 46-39 and proceed further according to that statutory section.3
This state of affairs was not due to any constitutional limitation; rather, it was because Connecticut had not *12seen fit to exercise, through statute, its constitutional power to obtain personal jurisdiction over such marital nondomiciliaries. Thus, although a Connecticut wife (typically) could dissolve her marriage to her absent husband, she could not, in the context of the dissolution proceedings, secure enforceable alimony or support orders.
Hence the enactment in 1975 of Public Act No. 75-276, which redesignated § 46-39 as § 46-39 (a), and added thereto subsection (b) of § 46-39 as follows: “When the nonresident party has received actual notice pursuant to subsection (a) of this section, and the party requesting alimony or support of children meets the residency requirement of section 46-35, and this state was the domicile of both parties immediately prior to or at the time of their separation, the court may exercise personal jurisdiction over the nonresident party as to all matters concerning temporary or permanent alimony or support of children.” (Emphasis added.) General Statutes (Rev. to 1977) § 46-39 (a) and (b) is now codified, with some subsequent amendments not at issue in this case, as General Statutes § 46b-46 (a) and (b).4
*13This history makes clear that the purpose of § 46b-46 (b) was to permit our courts to obtain personal jurisdiction over nondomiciliary marital defendants by serving them pursuant to the kind of notice that had previously been employed to obtain jurisdiction over the marriage res, namely, an order of notice issued under § 46b-46 (a). Indeed, that is the purpose and effect of the language in § 46b-46 (b) that the court could exercise personal jurisdiction over the non-domiciliary party only if that party had received actual notice “under subsection (a) of this section.”
The majority, however, holds that a type of service of notice never before countenanced under § 46b-46 (a) now suffices, namely, service by a sheriff of a foreign state upon the sole direction of the plaintiffs attorney, without any authorization by the Superior Court. Thus, according to the reasoning of the majority, the legislature, by enacting § 46b-46 (b), somehow also ipso facto amended § 46b-46 (a).
This leads to my second criticism of the majority opinion: the opinion renders superfluous the critical language, “under subsection (a) of this section,” and fails to read the entire context of subsection (a). The critical language involved refers, not only to the defendant’s receipt of actual notice, as the majority *14holds, but to the fact that such notice must have been received “under subsection (a).” The only notice provided for under subsection (a) is notice pursuant to an order of notice. That is the only type of notice that subsection (a) had ever provided for, and that is the type of notice to which the phrase, “under subsection (a),” refers. The majority reads that phrase, however, as referring only to the second sentence of subsection (a), divorced from the first and third sentences.5
This analysis leads, in turn, to my third reason for disagreement with the majority: its quotation from our decision in Jones v. Jones, 199 Conn. 287, 291, 507 A.2d 88 (1986), while at the same time ignoring the meaning of the very language it quotes. The majority states: “Subsection (a) [of General Statutes § 46b-46] ‘confers jurisdiction upon a court to deal with complaints for dissolution, annulment or legal separation when the defendant is a nonresident or his whereabouts are unknown’; Jones v. Jones, supra, 290-91; and ‘describes the procedures that are to be followed to give such a nonresident party actual notice of the pending proceedings, and authorizes the court to hear the complaint . . . .’ Id., 291. Subsection (b), which incorporates the procedural rules of subsection (a), provides personal *15jurisdiction over nonresident defendants in domestic relations cases. Id., 290-92.” Unless I simply do not understand the English language, this is precisely what I have stated in my first two reasons for disagreement with the majority above.
Indeed, the entire passage from Jones makes the point even more clearly. That passage is as follows: “From this perspective,6 we conclude that the defendant has read § 46b-46 (b)’s reference to ‘actual notice under subsection (a)’ too narrowly. That requirement does not necessarily imply a linkage between the timing of a dissolution decree and an order for child support. It is more likely that the legislature intended by the reference to interpolate into subsection (b) the procedural rules for notification that are contained in subsection (a). Needing to provide instructions for the manner in which notice should be given to a nonresident defendant against whom a nonsupport claim is pending, the legislature intended to incorporate by reference the applicable rules already set out in subsection (a) for complaints for dissolution, annulment or legal separation. ” (Emphasis added.) Jones v. Jones, supra, 292.
Nor can it tenably be argued that this passage is dictum. Although the precise issue in Jones was different from the issue in this case,7 this passage was the *16court’s response to the defendant’s argument that “a court’s lack of personal jurisdiction at the time of the rendering of a decree of dissolution of marriage constitutes a noncurable deficiency that forever precludes personal jurisdiction to modify the decree to impose a support obligation.” Id., 290. It cannot be that the legislature intended subsection (b) to incorporate “the manner in which notice should be given to a nonresident defendant against whom a nonsupport claim is pending”; id., 292; but did not intend subsection (b) to incorporate the same rules for purposes of the issue in this case, namely, the manner in which notice should be given to a nonresident defendant against whom a dissolution complaint is pending.
Fourth, the majority fails to recognize the legitimate purposes of the statutory requirement of an order of notice pursuant to § 46b-46 (a). The majority states: “[T]he narrow construction advanced by the defendant would serve no practical function.” The majority argues that because the purpose of an order of notice is to ensure that the defendant actually receives notice, “an order of notice could have done nothing more to ensure that the defendant actually received notice.”
I submit that this argument overlooks at least two other practical functions of an order of notice directed to an out-of-state domiciliary. It impresses on that party the seriousness of the summons served upon him, by assuring him that it is not only his marital adversary’s lawyer who is summoning him to appear, but the courts of the state of his former domicile as well.
Furthermore, it lodges in the courts of this state a control over the notice giving procedure that the majority does not address: by requiring that the notice be given pursuant to a judicially authorized order of notice, rather than simply by a Connecticut attorney shipping the complaint to an out-of-state sheriff for ser*17vice, the statute avoids the kind of litigation inducing questions that the majority’s holding is likely to engender.8 It is no answer to this argument, furthermore, to say that we will deal with those questions as they arise, as we sometimes do in appellate opinions. By disconnecting subsection (b) from subsection (a) in the way that the majority has done, it has removed any ascertainable and principled bounds by which these future cases can be determined. By reading subsection (b) to incorporate subsection (a), however, as we did in Jones, trial courts and this court need not decide those questions, and the only cost thereof is to require the Connecticut resident to secure an order of notice— hardly a difficult thing to do.
This leads to my fifth reason: the majority has confused the process of interpreting a long-arm statute with deciding its constitutionality as applied to the facts of a given case. The majority notes that due process requires notice reasonably calculated to apprise interested parties of the action and afford them an oppor*18tunity to be heard. See Mullane v. Central Hanover Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652, 94 L. Ed. 865 (1950). I agree, but due process is irrelevant to this case. It is hornbook law that, in order for the courts of one state to acquire personal jurisdiction over an out-of-state party, two requirements must be met: (1) the forum state’s long-arm statute must be complied with; and (2) there must be sufficient contacts with the forum state. See, e.g., Frazer v. McGowan, 198 Conn. 243, 246, 502 A.2d 905 (1986); Gaudio v. Gaudio, 23 Conn. App. 287, 298, 580 A.2d 1212, cert. denied, 217 Conn. 803, 584 A.2d 471 (1990). This case involves the first, not the second, requirement.
Sixth, the majority reads § 46b-46 to blur the distinction, long recognized in our law, between service of process and notice. Service of process is the method by which a complaint, or other legal document, is delivered to a party. 1E. Stephenson, Connecticut Civil Procedure (1970) § 19. Service of process has two functions: conferring jurisdiction and giving notice. Smith v. Smith, 150 Conn. 15, 20, 183 A.2d 848 (1962). That does not mean, however, as the majority’s reading of the statute suggests, that simply because there was notice there was also jurisdiction. Although one of the purposes of service of process is to give notice, in order for there to be personal jurisdiction there must have been substantial compliance with the statute defining the applicable method of service of process. See, e.g., Tarnopol v. Connecticut Siting Council, 212 Conn. 157, 163, 561 A.2d 931 (1989); Hillcroft Partners v. Commission on Human Rights & Opportunities, 205 Conn. 324, 326-27, 533 A.2d 852 (1987); cf. Tolly v. Department of Human Resources, 225 Conn. 13, 29, 621 A.2d 719 (1993). The majority has simply read that entire notion out of § 46b-46 in the case of an out-of-state domiciliary.
*19Seventh, the majority has read § 46b-46 (b) to create a mechanism for acquiring personal jurisdiction over a domiciliary of another state that does not appear in any other of our statutes providing for suing such persons. See, e.g., General Statutes §§ 52-59b (nonresidents and foreign partnerships), 52-59c (nonresident attaching creditor), 52-60 (judge of probate attorney for nonresident fiduciary), 52-61 (nonresident fiduciary), 52-62 (nonresident who negligently operates motor vehicle within the state), and 52-65 (nonresident in quo warranto case). In each of these situations, service is required on some officer within this state, such as the secretary of the state or a local probate judge, who then, in his official capacity, forwards the complaint to the defendant.9 We should not read a statute such as § 46b-46 to create such an otherwise unheard of statutory mechanism without a clear indication that such was the legislative intent in its enactment. Despite the majority’s seeking refuge in what it sees as the clear and unambiguous language of § 46b-46, there is no such clear indication of legislative intent in the statutory language. In fact, if § 46b-46 is read as a whole, the intent manifested is contrary to that conjured up by the majority.
*20Eighth, the majority’s reliance on Smith v. Smith, supra, is unjustified. Smith involved abode service of a divorce complaint on a Connecticut domiciliary who, two days before the service, had gone to New York City en route to Nevada, but who received actual notice of the action. Id., 17. The court noted specifically that “on the jurisdiction question we are concerned only with service, on a defendant domiciled in Connecticut, by leaving the process at his usual place of abode within that state.” Id., 18.10 The court held that this service of process was sufficient “to give the Connecticut court in personam jurisdiction.” Id., 20. The court also rejected the defendant’s claim that an order of notice under then General Statutes § 46-17, later § 46-39, and now § 46b-46 (a), was necessary, because in that case the abode service on the defendant Connecticut domiciliary had been sufficient. Id., 21. This is hardly authority for the proposition that § 46b-46 (b) permits a Connecticut domiciliary to secure personal jurisdiction over a Texas domiciliary by mailing a copy of the complaint to a Texas sheriff for service in Texas.
I therefore dissent.

 General Statutes (Rev. to 1975) § 46-39 provided: “ORDER OF NOTICE TO ABSENT PARTY. WHEN COMPLAINT MAY BE CONTINUED. On a complaint for dissolution or annulment of marriage . . . when the adverse party resides out of or is absent from the state or the whereabouts of the adverse party is unknown to the plaintiff, any judge or clerk of the supreme court or of the superior court may make such order of notice as he deems reasonable. Such notice having been given and proved to the court, such court may hear such complaint if it finds that the defendant has actually received *11notice that the complaint is pending, and, if it does not appear that the defendant has had such notice, the court may hear such case, or, if it sees cause, order such further notice to be given as it deems reasonable and continue the complaint until the order is complied with.”


 Prior to 1977, a plaintiff in a dissolution proceeding could also establish jurisdiction by attaching property of the defendant that was located within the state, and securing a quasi in rem judgment. Carter v. Carter, 147 Conn. 238, 241-42, 159 A.2d 173 (1960). This form of relief, however, became unavailable after the United States Supreme Court’s decision in Shaffer v. Heitner, 433 U.S. 186, 212, 97 S. Ct. 2569, 53 L. Ed. 2d 683 (1977). See generally note, “Transient Jurisdiction is Here to Stay: Burnham v. Superior Court of California,” 23 Conn. L. Rev. 1125, 1131-37 (1991).


 That process, as provided by General Statutes (Rev. to 1975) § 46-39, was that “[s]uch notice having been given and proved to the court, such court may hear such complaint if it finds that the defendant has actually received notice that the complaint is pending . . . .” If, however, the defendant had not received such notice by way of the first order of notice, the court could either (1) “hear [the] case,” or (2) “order such further notice to be given as it deems reasonable and continue the complaint until the order is complied with.” Thus, pursuant to the statute prior to 1975 and the practice prevailing thereunder, if the defendant received actual notice pursuant to the first order of notice, the court could hear the case and render a dissolution judgment (but not financial orders). If the first order of notice had been unsuccessful, often the court would dispense with any further order of notice and proceed to hear the case. Sometimes, however, particularly if it appeared that a second order of notice might be success*12ful in giving the defendant notice, the court would issue a second order and, upon compliance with that order, proceed to hear the case even if that order of notice was unsuccessful in reaching the defendant.
In any event, it was unheard of for a plaintiff to institute a dissolution action against an out-of-state domiciliary by simply shipping a copy of the complaint to an out-of-state sheriff for service on the defendant, without an order of notice by our own court. General Statutes (Rev. to 1975) § 46-39, now General Statutes § 46b-46 (a), has never, until the majority’s decision in this case, been understood to permit our courts to acquire jurisdiction over either the marriage res, for purposes of the dissolution of the marriage, or over the defendant’s person, by that informal process.


 General Statutes § 46b-46, formerly § 46-39, provides: “notice to nonresident PARTY. JURISDICTION OVER NONRESIDENT FOR ALIMONY AND SUPPORT. (a) On a complaint for dissolution, annulment, legal separation or custody, if the defendant resides out of or is absent from the state or the whereabouts of the defendant is unknown to the plaintiff, any judge or clerk of the supreme court or of the superior court may make such order of notice as he deems reasonable. After notice has been given and proved to the court, *13the court may hear the complaint if it finds that the defendant has actually received notice that the complaint is pending. If it does not appear that the defendant has had such notice, the court may hear the case, or, if it sees cause, order such further notice to be given as it deems reasonable and continue the complaint until the order is complied with. Nothing in this section shall be construed to affect the jurisdictional requirements of chapter 815o in a complaint for custody.
“(b) The court may exercise personal jurisdiction over the nonresident party as matters concerning temporary or permanent alimony or support of children, only if: (1) The nonresident party has received actual notice under subsection (a) of this section; and (2) the party requesting alimony or support of children meets the residency requirement of section 46b-44; and (3) this state was the domicile of both parties immediately prior to or at the time of their separation.”


 The second sentence of General Statutes § 46b-46 (a), on which the majority’s opinion rests, is: “After notice has been given and proved to the court, the court may hear the complaint if it finds that the defendant has actually received notice that the complaint is pending.” If this were all there were to subsection (a), I would be inclined to agree with the majority. That one sentence, however, does not exist in a vacuum. It is preceded by the first sentence, which sets forth the method of providing notice to the absent defendant; and it is followed by the third sentence, which contains two references, namely, to “such notice” and “such further notice,” that clearly equate the “notice” in the second sentence with the “notice” in the first and third sentences. Indeed, it would be an odd way to draft a statute to use the same term in three successive sentences with a different meaning in the second sentence from that in the first and third sentences. We should not attribute such exotic and dysfunctional draftsmanship to the legislature.


 The “perspective” referred to is the assumption that the legislature, in enacting General Statutes § 46b-46 (b), intended to exercise its full constitutional power. Jones v. Jones, 199 Conn. 287, 292, 507 A.2d 88 (1986).


 The issue in Jones v. Jones, 199 Conn. 287, 287-90, 507 A.2d 88 (1986), was whether, following a decree of dissolution rendered before the enactment of General Statutes § 46b-46 (b) pursuant to which the nondomiciliary defendant was not personally bound for support, the plaintiff could, after the enactment of § 46b-46 (b), use the provisions of that statute to obtain personal jurisdiction over the still nondomiciliary defendant for purposes of the court rendering a prospective support obligation. The plaintiff secured an order of notice against the absent defendant. Id., 289. This court held that § 46b-46 (b) did so apply.


 For example, I suppose that the majority’s reading of the statute would necessarily also sanction service by the Connecticut attorney sending the complaint by certified mail, return receipt requested, without the intervention of an out-of-state sheriff. If the majority is correct in its assertion that all that is required under subsection (b) is actual notice under subsection (a), without regard to how that notice was given, this supposition seems inevitable. If we were the legislature writing such a statute; see, e.g., Tolly v. Department of Human Resources, 225 Conn. 13, 29, 621 A.2d 719 (1993); that might, or might not, recommend itself to us as a sensible policy. I cannot believe, however, that this statutory scheme embodies such a notion, and would require clearer legislative intent to do so before reading a statute to sanction such a radical departure from traditional methods of securing personal jurisdiction over out-of-state parties. Furthermore, what, then, about ordinary mail, where the Connecticut party then telephones the out-of-state party and determines that he did in fact receive the envelope? Why not, also, the Connecticut party simply traveling across state lines and delivering the complaint to her spouse herself? My point is that, if actual notice is the linchpin, and the method is irrelevant—as the analysis of the majority implies—all these questions serve as potential grist for the litigation mill.


 The only exception to this statutory scheme for substituted service in this state upon out-of-state parties is General Statutes § 52-57a, which provides: “SERVICE OF PROCESS WITHOUT STATE UPON PERSONS DOMICILED OR SUBJECT TO JURISDICTION OF COURTS IN state. A person domiciled in or subject to the jurisdiction of the courts of this state or his executor or administrator, may be served with process without the state, in the same manner as service is made within the state, by any person authorized to make service by the laws of the state, territory, possession or country in which service is to be made or by any duly qualified attorney, solicitor, barrister or equivalent in such jurisdiction.” (Emphasis added.)
This statute does not apply to this case, however, because the defendant was not “domiciled in or subject to the jurisdiction of the courts of this state” before the service was made upon him. Furthermore, this statute, if anything, undercuts the majority’s reading of General Statutes § 46b-46 (b) because it shows that the legislature knows how to permit out-of-state service by out-of-state officials when it intends to do so.


 Thus, the majority’s attempt to stretch Smith v. Smith, 150 Conn. 15, 183 A.2d 848 (1962), to fit the facts of this case; see footnote 7 of the majority opinion; ignores the court’s own, appropriate limitation on the scope of its holding.